Douglas, J.,
concurring. I concur in the judgment of the majority but would go further and grant the back pay due appellant. Appellant was, as is admitted by the majority in granting a writ to appellant, excluded from employment to which he was entitled. To permit such unlawful exclusion without providing any penalty by way of back pay encourages the kind of “selective” promotions and non-promotions involved herein. I would apply the holdings and reasoning in Monaghan v. Richley (1972), 32 Ohio St. 2d 190, 61 O.O. 2d 425, 291 N.E. 2d 462; State, ex rel. Dean, v. Huddle (1976), 45 Ohio St. 2d 234, 74 O.O. 2d 378, 344 N.E. 2d 138; State, ex rel. Martin, v. Columbus (1979), 58 Ohio St. 2d 261, 12 O.O. 3d 268, 389 N.E. 2d 1123; and State, ex rel. Crockett, v. Robinson (1981), 67 Ohio St. 2d 363, 21 O.O. 3d 228, 423 N.E. 2d 1099, to award the back pay I'believe is due appellant.